Citation Nr: 1421236	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date earlier than January 29, 2010, for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in which the RO granted service connection for PTSD evaluated as 70 percent disabling effective January 29, 2010.

The Veteran testified at a Board Video hearing in August 2013 before the undersigned Veterans Law Judge, and a copy of the hearing transcript has been associated with the record.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDING OF FACT

The Veteran filed an informal claim for compensation benefits for PTSD on December 18, 2008.


CONCLUSION OF LAW

The criteria for assignment of an effective date of December 18, 2008, and no earlier, for service connection of PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Given the favorable disposition of the claim, no conceivable prejudice to the Veteran could result from this decision, and thus, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Effective Date Laws & Analysis

The effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2013).  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA. 38 C.F.R. § 3.1(r) (2013). 

The Veteran contends that he applied for disability benefits for PTSD and the VA representative in the Guam RO "sat on it for 10 months or so before he responded."  See Board Video Hearing Transcript, p. 3, August 2013.  The Veteran further contends that the VA representative's "failure to fully, correctly, and timely inform [the Veteran]" of any additional requirements or to "input" the claim should not be held against him.  See Veteran's letter, dated June 16, 2010; see also Board Video Hearing Transcript, August 2013.

The record shows the Veteran submitted an informal claim for disability benefits for PTSD to the VA Vet Center Office in Guam in December 2008.  See Veteran's letter, dated December 18, 2008.  VA Progress Notes for August 2009 indicate a VA representative met with the Veteran in Saipan to provide the Veteran with VA Form 21-4138 and explain how to apply for benefits.  In an August 2009 letter, the same VA representative informed the Veteran that he was returning documents submitted in support of the claim because VA form 21-4138 was not included.

In January 2010, the Veteran filed to "reopen" his service connection claim for PTSD at the Honolulu RO.  As there was no record of the Veteran's December 2008 PTSD claim, the Honolulu RO processed the January 2010 claim as a new claim.  The Honolulu RO granted service connection for PTSD evaluated as 70 percent disabling, effective January 29, 2010, the date they received the claim.  The record includes treatment records from the Guam Vet Center showing treatment for PTSD beginning in November 2008.  The Veteran filed a notice of disagreement in June 2010, stating he was not appealing the assigned compensation percentage, but rather the effective date of the award.

The Board finds that the Veteran filed an informal claim for compensation benefits for PTSD on December 18, 2008.  38 C.F.R. § 3.155.  While the copy of the December 2008 letter of record does not have a date stamp indicating the date of receipt at the VA Vet Center office, the Veteran has credibly testified that he submitted the claim to personnel at the VA Vet Center office in Guam on December 18, 2008.  His contention is supported by the January 2010 letter in which he asked to "reopen" the claim for service connection for PTSD because it shows that he believed that a claim for that disability had been previously filed with the VA.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that December 18, 2008, the date of the initial informal claim, is the later of the date of claim and the date entitlement arose for service connection of PTSD.  Therefore, the Board finds that an earlier effective date of December 18, 2008, but no earlier, is warranted for the grant of service connection of PTSD.


	(CONTINUED ON NEXT PAGE)





ORDER

An earlier effective date of December 18, 2008, is granted for service connection of PTSD, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


